Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Camelot Entertainment Group, Inc. (the Company”) on Form 10-K for theyear ending December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof, I, Robert P. Atwell , Chief Executive Officercertify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 20, 2010 /s/ Robert P. Atwell Robert P. Atwell, Chief Executive Officer and President
